STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA NO. 2022 KW 0527
VERSUS

JASON ANTHONY ORGERON AUGUST 12, 2022

 

In Re: Jason Anthony Orgeron, applying for supervisory writs,
17th Judicial District Court, Parish of Lafourche, No.
571,157.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED. The record of the Lafourche Parish Clerk of
Court’s Office shows that the district court is proceeding

toward disposition of relator’s application for postconviction
relief.

VGW

COURT OF APPEAL, FIRST CIRCUIT

A-SD)

DEPUTY CLERK OF COURT |
FOR THE COURT